Citation Nr: 1443272	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to December 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2012 the Board remanded this matter for further development.  [The September 2012 Board remand also remanded claims of service connection for thoracolumbar and cervical spine disabilities, bilateral knee disabilities, and bilateral hip disabilities; those benefits were granted by the AOJ on remand and are no longer on appeal before the Board.]  


FINDING OF FACT

Vertigo/vestibular disability was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's such disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a disability manifested by vertigo is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice VA and private treatment records are associated with the record.  The RO arranged for VA ear and vestibular condition examinations in January 2013.  In August 2013, VA requested an advisory medical opinion based on the evidence of record.  The Veteran was advised of the opinion and provided an opportunity to respond.  Taken together, the examination and advisory opinions received are adequate for rating purposes, as they reflect familiarity with the record and includes an adequate explanation of rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board observes that the September 2012 remand instructions required obtaining a medical opinion from a "physician with experience/expertise in disabilities due to gravitational forces."  While the opinion provider did not have the level of expertise requested, the Board finds that there is no actual violation under the Court's ruling in Stegall v. West, 11 Vet. App. 268 (1998).  A close re-reading of the treatise evidence submitted by the Veteran (discussed in detail below), which seemed to support his contentions and triggered the request for the advisory opinion, found that it does not actually support the Veteran's claim but pertains to situations to which the Veteran was not exposed (i.e., G forces in excess of 7 Gs; forces up to 7 Gs were stated to have no chronic health effects).  Additionally, the Board notes that, as discussed in more detail below, the opinion provider conducted a thorough search of the medical literature and found no support for long-term effects of vertigo or other vestibular disorders following exposure to G forces such as the Veteran experienced.  The Board finds that the opinion provider did not lack the expertise necessary to review the medical literature so as to find that there was none supporting the Veteran's claim.  Consequently, the Board finds that remand to secure an opinion from a physician with the requested expertise would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board finds that there was substantial compliance with the September 2012 remand instructions (in that it was established that there is no existing medical literature that supports the theory of entitlement alleged given the circumstances of the instant case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any other pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in June 2012 focused on the element necessary to substantiate the instant claim (i.e., competent (medical) evidence of a nexus to service), and he was advised of the Board's intent to seek an expert opinion on the matter.  The hearing transcript reflects that he is aware of the what remains necessary to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service personnel records support his contention that he was assigned to the crew of a "Zero G" aircraft and flew daily missions with periods of weightlessness and exposure to up to 2.5 G forces.  His STRs and postservice treatment records are silent for any complaints, findings, treatment, or diagnosis of vertigo.  On his January 1961, July 1961, April 1967, June 1968, and October 1968 (at separation from service) reports of medical history, he expressly denied ever experiencing dizziness or fainting spells.  On September 1990 VA audiology examination (conducted in conjunction with a claim for disability benefits for hearing loss), the Veteran reported that he did not experience vertigo.  

In his November 2007 claim for disability benefits, the Veteran stated that he has had trouble with his balance/equilibrium since service and alleged that such disability was due to the stress from flying at zero Gs as part of weightlessness training during service.  
	
In his June 2012 Board hearing testimony, the Veteran submitted treatise evidence regarding the effects of G forces on the body and flight logs confirming his participating in weightlessness flights.  He also provided testimony as to his experience as part of the crew of the "vomit comet" and his current symptoms.  

On January 2013 VA examination for vestibular/ear conditions, the examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner diagnosed the Veteran with peripheral vestibular disorder, manifested by hearing loss, tinnitus, and vertigo, and noted the Veteran's complaints "of a 15 year history [beginning in approximately 1998] of sensation of movement lasting 1 to 2 minutes or less."  The examiner scheduled the Veteran for further testing for evaluation of vestibular disorder.  

On further VA vestibular testing that same month, the Veteran reported a 40-year history of symptoms [beginning in approximately 1973], including unsteadiness, disequilibrium, lightheadedness with quick movements, the sensation that the room moves around him, blurry vision, and pressure in his head/ears.  He denied falling, losing consciousness, nausea/vomiting, and rapid heartbeat.  On physical examination and testing, all findings were within normal limits, with the exception of the gain measurement at .04 Hz during Vestibulo-Ocular Motor Response testing and abnormal latency on right leg motor control testing.  The examiner noted that the Veteran's reported symptoms were not consistent with benign paroxysmal positional vertigo.

In August 2013, the AOJ requested a VA medical opinion regarding the VA examination findings.  The provider considered the Veteran's claims file and medical records and reviewed the appropriate medical literature and opined that the claimed condition was less likely than not related to service.  The provider determined that all pertinent results, including Vestibular-Ocular Motor Response, were within normal limits; right leg motor control testing was determined to be a nerve or spinal condition unrelated to the claimed vestibular/vertigo disability.  The provider further stated that a search of the medical literature found no support for the Veteran's allegations.  Specifically, the provider noted that the literature supports findings of "short episodes" of symptoms that "occur at the time of G force experience," but that "the medical literature was silent for vertigo lasting 40+ years."

The Board finds that a vestibular/vertigo disability was not manifested in service.  While the Veteran reports, in his application for disability compensation, that he has had difficulty with balance/equilibrium since service, his assertions are self-serving and inconsistent with his assertion in 1990 (over 20 years following separation from service) that he did not experience vertigo and his statement to the first January 2013 VA examiner that his symptoms begin in approximately 1998, 30 years following separation from service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Accordingly, the Board finds that his assertion of continuity of symptomatology since service is not credible; service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's vestibular/vertigo disability is somehow otherwise related to his service.  The only medical evidence that directly addresses the matter of a nexus between the Veteran's alleged disability and his service is the August 2013 advisory opinion indicating that the claimed is unrelated to service.  That opinion was based on a review of the record and the medical literature.  The opinion provider first noted that the results of the January 2013 vestibular examination, to include comprehensive physiological testing, were not consistent with a diagnosis of a clinical vestibular disorder.  The provider also noted that "the medical literature was silent for vertigo lasting 40+ years or with a nexus" to the G forces described.  The Board finds that the examiner's opinion is probative evidence in this matter.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the opinion persuasive.

The Board acknowledges that the Veteran has submitted treatise evidence that he asserts supports his theory that his flight history put stress on his body which lead to the disability on appeal.  The Board has considered such evidence and finds that in actuality it does not support his claim; i.e., it does not support that G forces such as the Veteran experienced have been found to be an etiological factor for vestibular disorders.  

The first item of treatise evidence submitted is in the form of a patent application for a "method of combating the gravity push-pull effect experienced by an airman wearing a flight suit."  While this application suggests that airmen experience changes in G force, and that the invention in question could reduce the acute effects of such changes on airman during flight (e.g., preventing blackouts), it does not provide any evidence on the chronic health effects of exposure to G forces up to 2.5 Gs.

The Veteran also submitted treatise evidence in the form of a May 1994 advisory report from the Advisory Group for Aerospace Research & Development (AGARD): The Musculoskeletal and Vestibular Effects of Long Term Repeated Exposure to Sustained High-G.  This report discusses the need to establish mechanisms for testing the vestibular impact of high G-force experiences, which could hypothetically demonstrate long-term residuals.  However, the preface to the report defines "high-G" forces as those above 7 G, and specifically notes that "[a]ircraft capable of sustaining 7 G have been operational for over three decades without evidence of any chronic health problems" (emphases added).  The Board notes that this report is consistent with the advisory opinion provider's report that there is no medical literature supporting a theory of long-term health effects from the Veteran's G-force exposure (of not more than 2.5 Gs) and finds that the AGARD report is evidence weighing against the Veteran's claim.  

The Board has considered the Veteran's statements, including his June 2012 Board testimony, regarding the etiology of his claimed vestibular/vertigo disability.  However, in the absence of evidence of continuity of symptoms, his assertion that there is a nexus between his current symptoms and exposure to G forces in service is not competent evidence.  In the absence of continuity, the matter of a nexus between exposure to G forces (such as the Veteran experienced) and vestibular disorders is one beyond the scope of lay observation, but instead is a complex medical question that requires medical knowledge and training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and lacks the requisite expertise.  He does not cite to competent (medical) evidence that supports his claim.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested as vertigo.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a disability manifested by vertigo is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


